Citation Nr: 1737686	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 1968 to May 1989.  For his service, he received medals to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In June 2016, the appeal was remanded for additional development.  


FINDINGS OF FACT

1. The Veteran was not exposed to herbicides during service nor is such exposure presumed.

2.  Diabetes was not manifest during active service or within one year of separation from service, and is not otherwise related to service.

3.  High blood pressure was not manifest during active service or within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, presumptively due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for high blood pressure have not been met 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As noted, the appeal was remanded in June 2016; the Board directed that additional records be sought and the Veteran be afforded VA examinations.  The record reflects there was substantial compliance with these remand directives.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include hypertension and diabetes mellitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic; here, both disabilities are noted to be chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  

Diabetes Mellitus, Type II

The Veteran contends that his diagnosed diabetes mellitus, type II is related to active service, to include as due to exposure to herbicide agents.  The Veteran alleges that he was exposed to herbicide agents when his ship, the USS Lyman K. Swenson and USS King, pulled into a port in the Republic of Vietnam and moored alongside the port and went ashore. 

A VA examiner in January 2017, confirmed a diagnosis in December 2010 of diabetes mellitus, type II.  The service medical records are negative for treatment for or complaints of diabetes mellitus, type II.

Military Personnel Records show that the Veteran served on the USS Lyman K. Swenson from April 5, 1970 to August 9, 1970, and the USS King from November 5, 1971 to December 12, 1971.  The Joint Service Records Research Center (JSRRC) reviewed the ship log of both ships and concluded that the history and deck logs do not document that the ship docked, transited inland waters or that ships personnel stepped foot in the Republic of Vietnam.  More specifically, the history records the USS Lyman Swenson departed the Naval station (NS) San Diego, California for a western May 14, 1970 the USS Lyman Swenson conducted operations as plane guard destroyer on Yankee Station in the Gulf of Tonkin.  The ship was in port at Subic Bay, RP from May 16-25, 1970.  The ship was Taiwan from May 27-June 1, 1970.  After conducting further plane guard destroyer duties for the USS Bon Homme Richard during the period June 3-17, 1970, the USS Lyman Swenson conducted Naval Gunfire Support (NGFS) operations in the II CTZ during the period June 20-25 and plane guard destroyer duties on Yankee Station from June 26 to July 5, 1970.  The ship departed the Gulf of Tonkin for Subic Bay on August 9, on the Yokosuka, Japan and returned to homeport, San Diego on September 5, 1970.  The Deck Logs concur with ships history. 

The history records show that the USS King arrived at Yankee Station, off the coast of Vietnam, on November 3, 1971 as plane guard for the USS Oriskany CVA-34 during period November 4-5, 1971.  On November 5, 1971 the USS King proceeded to the Northern Search and Rescue (NSAR) station to relieve the USS Reeves DLG-24.  On November 23, 1971, the USS King began a three-week stay in the Gulf of Tonkin.  On December 10, 1971, the ship proceeded south to escort the USS Enterprise CVAN-65 on contingency operations directed at the evacuations of US personnel embroiled in the India-Pakistan War. The deck logs concur with the ships 1971 command history.  From December 11 through the 31st, the ship departed the Gulf of Tonkin and was in the Straits of Malacca and the Indian Ocean.  

The Board has carefully considered the Veteran's lay statements and considered them with the service records for the two ships.  As noted in the previous Board remand, there is indication that the Veteran was aboard a ship that was in the official waters of the Republic of Vietnam.  Under relevant law and regulations, however, this is not the end of the inquiry.  Although cognizant that the Veteran received a Combat Action Ribbon for his service and notes that this medal was received for his participation in a bombardment of Vietnam, these statements, alone, do not support a finding that the presumption applies.  The Board remanded for additional development, to include obtaining relevant deck logs.  This additional development resulted in obtaining of additional service records; these records, however, do not indicate that the Veteran was aboard a ship that meet the criteria for in-country service.

The record indicates that VA has made all reasonable efforts to obtain the relevant information.  The evidence obtained regarding the ships and where these ships were indicate that these ships did not dock in the Republic of Vietnam.  It is the Board's responsibility to weigh the relative probative value of this evidence.  Based on the consideration that the service documents were made at the time of the ships movements and are the official records of these movements, the Board finds this evidence of greater probative value then the Veteran's current lay statements regarding the ships movements.  For this reason, the Board finds that the preponderance of the evidence weighs against a finding that these ships were in port in the Republic of Vietnam.  It follows then, that the Board also finds that the evidence weighs against a finding that the Veteran went onto soil in the Republic of Vietnam from one of these ships.

In a January 2017 VA examination, the examiner opined that the Veteran's diabetes mellitus, type II was not due to active service.  The rationale provided was the duration of time since the Veteran's separation from service and diagnosis in 2010.  The examiner also noted that there is no evidence documented in his STRs that he ever met criteria for diabetes in active duty.  Additionally, during his separation exam in 1989, his urine was negative for albumin (protein) and negative for sugar indicating that he most likely did not have diabetes that was unrecognized. There are no post-service treatment records available within 1 year after discharge, therefore there is no objective evidence that would indicate diagnosis within 1 year of discharge from active duty.

The Veteran has not submitted any contrary competent evidence that relates his diabetes mellitus, type II to service.  To the extent that the Veteran suggests that his diabetes mellitus, type is the result of service and exposure to herbicide agents, the Board finds that the Veteran is not competent to offer an opinion on etiology.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of diabetes mellitus, type II.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In any event, the Board finds that the VA examiner opinion is more persuasive because of the training and expertise of the examiners.

Accordingly, after a careful and sympathetic review of the evidence, the Board finds that the preponderance of the evidence weighs against the claim for service connection for diabetes mellitus, type II, including as due to exposure to herbicides, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



Hypertension

The Veteran contends that his hypertension is the result of active service.  The Veteran was diagnosed with hypertension in 1997.  This time frame is more than 1 year after the Veteran's discharge from service. 

Service treatment records reflect instances of elevated blood pressure, including on October 17, 1984, when it was 140/90.  An undated second page of a service examination report shows it was 144/92.  On May 7, 1984 and May 9, 1988, it was 132/92 and, on December 29, 1988, it was 138/96. 

On February 5, 1986, the Veteran's blood pressure was 130/100.  On a Report of Medical History, completed in March 1989 when he was examined for separation, the Veteran checked yes to having high or low blood pressure; hypertension was not noted on examination at that time. 

An August 16, 2000 VA medical record shows that the Veteran was seen for follow up of hypertension; his blood pressure was 150/84, and the impression included hypertension.  Medical records also show treatment for systemic hypertension.

In a January 2017 VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in service.  Rational provided was the lack of diagnosis until 1997.  Furthermore, the examiner noted  the Veteran's documented blood pressure readings were not consistent with an initial diagnosis of hypertension in active duty.  Diagnosis of hypertension requires an SBP to be at least 140 or greater or a DBP to be at least 90 or greater at least 2 or more times on 3 separate days.  He does not meet this criteria.  There is no objective evidence of meeting diagnostic criteria for hypertension in active duty, and he was never treated for hypertension during active duty.  The above listed are not all of the blood pressure readings of service.  The record indicates that the examiner consider the complete evidence of record, to include the findings upon separation from active service.    Thus, this medical opinion indicates that the examiner reviewed the blood pressure findings made during service, to include those instances in which it was elevated.  The examiner, however, provided a negative opinion with adequate rationale for determining that the Veteran's currently diagnosed hypertension is not due to service, to include these elevated blood pressure readings.

The Veteran has not submitted any contrary competent evidence that relates his high blood pressure to his service.  To the extent that the Veteran himself suggests that his high blood pressure is service related, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current hypertension condition is related to service or any event of service, or manifested within one year following separation from service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hypertension and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


